Citation Nr: 0615719	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  05-38 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
prior to June 26, 2002 and an initial rating in excess of 70 
percent from June 26, 2002 for the service connected major 
depression and anxiety disorder.

2.  Entitlement to an earlier effective date prior to June 
26, 2002 for the grant of a total disability rating based on 
individual unemployability due to service connected 
disorders.

3.  Entitlement to an earlier effective date prior to May 15, 
2003 for the grant of service connection for a low back 
disability.

4.  Entitlement to an earlier effective date prior to June 
26, 2002 for the grant of Chapter 35 benefits.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from August 1970 to September 
1972.

This appeal arises from rating decisions of the Des Moines, 
Iowa Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On the veteran's November 2005 substantive appeal, he 
requested a videoconference hearing before the Board.  Under 
VA law and regulations, a claimant has a right to a hearing 
prior to the issuance of a Board decision.  38 U.S.C.A. 
§ 7107 (West 2002). 

Although a videoconference hearing was scheduled in March 
2006, the veteran indicated that he was unable to attend the 
scheduled hearing.  In April 2006, the veteran requested that 
his videoconference hearing be rescheduled.  He stated that 
he had canceled the March 2006 hearing due to the sudden 
illness of his spouse just prior to the hearing date.  Based 
on this representation, the motion to reschedule was granted 
by the Board in May 2006.  Therefore, the RO should undertake 
all necessary steps to afford the veteran a videoconference 
hearing before the Board.

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
videoconference hearing before the Board.  
All steps necessary to coordinate the 
scheduling at the next possible hearing 
date should be accomplished.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





